Citation Nr: 1631429	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected traumatic arthritis, residuals of left ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from June 1979 to June 1983 and July 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran's most recent VA examination for his service-connected residuals of a left ankle fracture was in February 2011, more than five years ago.  The Veteran asserted in a VA treatment note in October 2013 that his ankle pain had worsened and that his medication did not help his pain symptoms.  Accordingly, a new VA examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Additionally, as the Veteran receives treatment through VA, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated since February 2014.  If no such records exist, the Veteran should be so notified.  

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected traumatic arthritis as residual of left ankle fracture.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the left ankle disability should be reported.  

3.  After the development has been completed to the extent possible, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


